November 18, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings are objected to because the drawings include hand-written reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 11, and 16 are objected to because of the following informalities:  In claims 1, 11, and 16, Applicant uses the word “contactingly” which is not a word.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6,  and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (U.S. Patent No. 5,957,532).

    PNG
    media_image1.png
    258
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    196
    340
    media_image2.png
    Greyscale

	As for claim 1, Watkins teaches a seat back support that is capable of being included in an office chair, the seat back support including comprising:
a frame 12;
a plurality of substantially parallel and substantially horizontal elasticized bands 52 suspended between side portions of the frame; and
two substantially parallel and substantially vertical elasticized straps 70,72 extending between a top portion and a bottom portion of the frame 12, the vertical straps contactingly intersecting the horizontal bands 52,
wherein the vertical straps are spaced apart from one another and are configured to deform the horizontal bands so that they provide a rear flat portion that extends between the vertical straps, and forward sloping side portions that extend from the vertical straps to the side portions of the frame.
As for Claim 2, Watkins teaches that the vertical straps overlay the horizontal bands.
As for Claim 3, Watkins teaches that the horizontal bands are deformed to define a substantially vertical channel with a substantially trapezoidal cross section.
As for Claim 4, Watkins teaches that the vertical straps have a lesser width than the horizontal bands (see Fig. 1).
As for Claim 6, Watkins teaches horizontal bands 326, 392 and other horizontal bands that are adjustable in tension.

Claims 5, 7-9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 would be allowable if rewritten or amended to overcome the objection to the use of the word “conactingly”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636